Filed:      August 28, 2013

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 12-1791
                              (1:10-cv-03183-CCB)


STATE OF MARYLAND, Office of the Attorney General,

                    Plaintiff - Appellee,

UNITED STATES OF AMERICA,

                    Intervenor/Plaintiff – Appellee,

            v.

UNIVERSAL ELECTIONS, INCORPORATED; JULIUS HENSON,

                    Defendants – Appellants,

            and

RHONDA RUSSELL,

                    Defendant.



                                      O R D E R


     Upon    the      Motion     to     Publish    Opinion       filed    by     the

Intervenor/Plaintiff – Appellee the United States of America,

and the responses in support of publication,

     IT IS ORDERED that the Motion to Publish is granted.

     The    Court    amends    its     opinion    filed   July    29,    2013,    as

follows:
     On the cover sheet, section 1 -- the status is changed from

“UNPUBLISHED” to “PUBLISHED.”

     On the cover sheet, section 6 -- the status line is changed

to read “Affirmed by published opinion.”           The following sentence

is added:   “Judge Norton wrote the opinion, in which Judge King

and Judge Agee joined.”

     On   page   2   -–   the   reference   to   the   use   of   unpublished

opinions as precedent is deleted.

     On page 3 -– the heading “PER CURIAM” is deleted and is

replaced with “NORTON, District Judge.”

                                            For the Court – By Direction


                                                 /s/ Patricia S. Connor
                                                           Clerk




                                      2
                                PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1791


STATE OF MARYLAND, Office of the Attorney General,

                  Plaintiff - Appellee,

UNITED STATES OF AMERICA,

                  Intervenor/Plaintiff – Appellee,

           v.

UNIVERSAL ELECTIONS, INCORPORATED; JULIUS HENSON,

                  Defendants – Appellants,

           and

RHONDA RUSSELL,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-03183-CCB)


Argued:   May 15, 2013                       Decided:   July 29, 2013


Before KING and AGEE, Circuit Judges, and David C. NORTON,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by published opinion. Judge Norton wrote the opinion,
in which Judge King and Judge Agee joined.
ARGUED:   Edward Smith, Jr., LAW OFFICE OF EDWARD SMITH, JR.,
Baltimore, Maryland, for Appellants.   William D. Gruhn, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Mark
R. Freeman, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellees.    ON BRIEF:  Douglas F. Gansler, Attorney
General, Philip D. Ziperman, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee State of Maryland.    Rod J. Rosenstein, United States
Attorney, Stuart F. Delery, Acting Assistant Attorney General,
Mark B. Stern, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for the United States.




                               2
NORTON, District Judge:

      Political     consultant      Julius      Henson    and     his    company,

Universal Elections, Inc., appeal the district court’s grant of

summary judgment to the State of Maryland (“the State”) on its

claim that Henson and Universal Elections violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (2010) (“the TCPA” or

“the Act”).        For the reasons set forth below, we affirm the

district court’s decision in all respects.

                                        I.

      Though the district court ably summarized the facts in its

summary judgment order, we briefly restate them here.                       Three

months    before   the    2010   Maryland     gubernatorial       election,     the

political campaign of Republican candidate Robert L. Ehrlich,

Jr.   hired   Henson     and   Universal     Elections    to    assist   with   the

campaign’s efforts.       J.A. 487. 1

      On Election Day, November 2, 2010, Henson and Universal

Elections employee Rhonda Russell composed and prepared a pre-

recorded telephone call, also known as a “robocall,” as part of

their work for the Ehrlich campaign.                Id.        That pre-recorded

telephone call (“the election night robocall”) stated, in its

entirety:


      1
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                        3
      Hello. I’m calling to let everyone know that Governor
      O’Malley and President Obama have been successful.
      Our goals have been met.   The polls were correct and
      we took it back.  We’re okay.   Relax.  Everything is
      fine.   The only thing left is to watch it on TV
      tonight. Congratulations and thank you.

J.A. 487-88.     The election night robocall neither identified the

Ehrlich campaign as the sponsor of the message nor included the

campaign’s phone number.       J.A. 488.

      Henson dictated the contents of the election night robocall

to Russell and directed Russell to omit an authority line that

would have identified the Ehrlich campaign as the source of the

message.      J.A. 488.     Russell recorded the message and uploaded

it,   along    with   two   lists   containing    the   phone    numbers   for

Maryland Democratic voters, to the website of a Pennsylvania-

based automatic dialing service called Robodial.org, LLC.                  Id.

After sending test messages to Henson and to Ehrlich staffers,

Russell authorized Robodial.org to deliver the election night

robocall to the phone numbers included on the uploaded lists.

Id.   Robodial.org sent the election night robocall to more than

112,000 Maryland Democratic voters through an account maintained

by Universal Elections.       J.A. 487-88.

      Of   the   roughly    112,000   calls     that   were   placed,   69,497

voters received the entire message.             J.A. 488.     Another 16,976

recipients received part of the message.                Id.     The remaining

calls failed or went unanswered.          Id.


                                      4
        On    November    10,      2010,    the       State       filed      a    civil    lawsuit

against Henson, Russell, and Universal Elections for violations

of the TCPA.          J.A. 10.      Specifically, the State alleged that the

defendants       had    violated      the    Act         by    failing       to    identify       the

Ehrlich campaign as the sponsor of the election night robocall.

J.A. 14.

        On    December     15,      2010,    Henson,            Russell,          and    Universal

Elections moved          to    dismiss      the      State’s         complaint.           J.A.    16;

Supp. App. 1-15.           In a supplemental motion to dismiss filed on

December        28,    2010,       they     argued            that     the       TCPA     and     its

implementing regulations were unconstitutional.                                  Supp. App. 45-

51.      After    defendants        asserted         a     First     Amendment          defense      in

their        supplemental       motion      to        dismiss,         the        United       States

intervened in this case to defend the constitutionality of the

TCPA.        J.A. 43-45.       On May 25, 2011, the district court denied

defendants’       motion      to    dismiss,         holding         that    the        TCPA    is   a

content-neutral          speech     regulation             that      survives       intermediate

constitutional scrutiny, and finding defendants’ other arguments

unavailing.       J.A. 96-108.

       On May 11, 2011, shortly before the district court denied

defendants’ motion to dismiss, Henson, Russell, and Universal

Elections moved to stay the proceedings pending the resolution

of    related    state     criminal        investigations.                J.A.      92-93.        The

district court         determined         that       the      motion    to       stay    would    not

                                                 5
affect its ruling on the motion to dismiss, and addressed the

motion to stay after denying the motion to dismiss.            J.A. 95,

148.    On July 7, 2011, the court denied the motion to stay,

noting that:

       Other than unfounded attacks on the motives of the
       Attorney General, the defendants have not explained
       why a blanket stay of this action is warranted by the
       existence of a partially parallel criminal indictment
       brought by the State Prosecutor. . . . The motion to
       stay as filed is overbroad and is Denied.

J.A. 148 (emphasis and capitalization in original).

       On March 15, 2012, the State moved for summary judgment.

Supp. App. 52-75.     Defendants did not oppose the State’s motion

for    summary   judgment,   and   the   district   court   granted   the

unopposed motion on May 29, 2012.           J.A. 487-94.      The court

explained that the record unambiguously supported a finding that

defendants had violated the TCPA:

       Universal Elections, by and through both Russell and
       Henson, drafted and sent a message that failed to
       include the disclosure information required by [the
       TCPA].    As Russell’s testimony makes clear, both she
       and Henson were directly and personally involved in
       the creation of the offending message. . . . [T]he
       documentary evidence in the record and the deposition
       testimony of Russell and Ehrlich staffers establish
       without any doubt that Henson discussed plans to
       suppress the votes of African-American Democrats,
       recorded the plan in the strategy memo sent to the
       Ehrlich   campaign,   and   ultimately   dictated  and
       authorized the offending message.    Thus, both Henson
       and Russell, in addition to Universal Elections, may
       be held jointly and severally liable for any damages
       this court may award under the TCPA.




                                    6
J.A. 490.        The district court entered judgment on behalf of the

State    in    the     amount   of    $10,000        against      Russell,      and    in   the

amount of $1,000,000 against Henson and Universal Elections.

      Henson and Universal Elections timely filed a notice of

appeal on June 22, 2012. We have jurisdiction under 28 U.S.C.

§ 1291.

                                               II.

      We      review    de    novo     the      constitutionality          of    a    federal

statute and its implementing regulations, United States v. Sun,

278 F.3d 302, 308-09 (4th Cir. 2002); the denial of a motion to

dismiss, Brockington v. Boykins, 637 F.3d 503, 505 (4th Cir.

2011);     and    the     grant      of   an        unopposed     motion     for       summary

judgment, Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011).

The grant or denial of a request to stay proceedings calls for

an exercise of the district court’s judgment “to balance the

various factors relevant to the expeditious and comprehensive

disposition       of    the   causes      of    action    on    the   court's         docket.”

United States v. Ga. Pac. Corp., 562 F.2d 294, 296 (4th Cir.

1977).     As such, we review the denial of a motion to stay under

an   abuse-of-discretion          standard.            Id.   at    297;    Chase       Brexton

Health Servs., Inc. v. Maryland, 411 F.3d 457, 464 (4th Cir.

2005).




                                                7
                                              III.

     Henson and Universal Elections raise four issues on appeal. 2

Appellants assert that the district court erred by: (1) finding

that the TCPA is not unconstitutional when applied to political

robocalls;       (2)       denying        defendants’          motion      to        dismiss;       (3)

denying     defendants’             motion    to       stay    proceedings            pending      the

resolution       of    a    related       state        court      criminal      case;       and    (4)

granting summary judgment in favor of the State.                                          We address

these arguments in turn.

                                               A.

     With       regard         to      the    constitutionality                 of        the    TCPA,

appellants appear to argue that § 227(d) “violates the First

Amendment       because        it    is   a   content-based           burden         on    political

speech” that cannot withstand strict scrutiny.                                  Appellants’ Br.

12 n.6.     When evaluating whether a regulation violates the First

Amendment,        “the         most       exacting          scrutiny”      is         applied        to

regulations “that suppress, disadvantage, or impose differential

burdens    upon       speech        because   of       its     content.”         Turner         Broad.

Sys., Inc. v. F.C.C., 512 U.S. 622, 642 (1994).                                  “In contrast,

regulations      that       are      unrelated         to   the    content      of        speech   are

subject to an intermediate level of scrutiny, because in most

cases    they    pose      a    less      substantial          risk   of   excising             certain

     2
         Russell does not appeal the district court’s ruling.



                                                   8
ideas   or    viewpoints        from    the    public    dialogue.”            Id.    (citing

Clark   v.    Cmty.      for    Creative      Non-Violence,        468   U.S.        288,    293

(1984)).          “[L]aws      that   confer       benefits   or    impose      burdens      on

speech without reference to the ideas or views expressed are in

most instances content neutral.”                   Id. at 643.

     The     TCPA     and      its    implementing       regulations       require          that

automated, prerecorded messages identify the entity sponsoring

the phone call and provide that entity’s telephone number.                                   47

U.S.C. § 227(d)(1), (3)(A); 47 C.F.R. § 64.1200(b) (2008).                                  This

identity      disclosure         requirement         applies       regardless         of     the

content      of    the    message      that    is     relayed      to    the    recipient.

§ 227(d)’s requirements do not place any greater restriction on

a particular group of people or form of speech, and do not

burden appellants – or entities engaging in political speech –

any more than any other person or group placing robocalls.                                   The

district court properly determined that the TCPA is a content-

neutral law to which intermediate scrutiny must be applied.

     A content-neutral law that regulates speech is valid if “it

furthers an important or substantial governmental interest . . .

[that] is unrelated to the suppression of free expression; and

if   the     incidental         restriction         on   alleged        First    Amendment

freedoms is no greater than is essential to the furtherance of

that interest.”             United States v. O’Brien, 391 U.S. 367, 377

(1968).      “To satisfy this standard, a regulation need not be the

                                               9
least     speech-restrictive          means   of      advancing     the    Government's

interests.”         Turner, 512 U.S. at 662.              Instead, the regulation

simply     cannot      “burden       substantially         more     speech    than    is

necessary      to    further    the    government's        legitimate       interests.”

Id. (quoting Ward v. Rock Against Racism, 491 U.S. 781, 799

(1989)).

     There      are   at     least    three     important    government       interests

furthered       by     the     TCPA’s     identity         disclosure        provision:

protecting      residential      privacy;       promoting    disclosure       to   avoid

misleading recipients of recorded calls; and promoting effective

law enforcement.           J.A. 104-107.         The TCPA protects residential

privacy – a government interest articulated in the legislative

history of the Act – by enabling the recipient to contact the

caller to stop future calls.              See S. Rep. No. 102-178, at 1; 47

U.S.C.     §   227(d).         Moreover,        the     Supreme     Court    has     long

“recognized that ‘[p]reserving the sanctity of the home, the one

retreat to which men and women can repair to escape from the

tribulations of their daily pursuits, is surely an important

value.’”       Frisby v. Schultz, 487 U.S. 474, 484 (1988) (quoting

Carey v. Brown, 447 U.S. 455, 471 (1980)); see also Nat’l Fed’n

for the Blind v. F.T.C., 420 F.3d 331, 339-40 (4th Cir. 2005)

(“Nat’l Fed’n for the Blind”) (finding that residential privacy

is   “a    substantial        government        interest     that    the     democratic

process is entitled to protect”).                  The Act is narrowly tailored

                                           10
to protect this interest by requiring only that callers identify

themselves and a phone number at which they can be reached.                          Cf.

Nat’l Fed’n for the Blind, 420 F.3d at 342-43 (finding that

caller      identification           provision        of      the     Federal      Trade

Commission’s Telemarketing Sales Rule is a narrowly tailored,

minimal restriction that simply allows consumers to “pre-select

whom they wish to speak to on a particular evening”).

      The   Act     also     promotes       disclosure        to    avoid    misleading

recipients of prerecorded calls.                 The TCPA’s identity disclosure

provision       obliges    callers     to    state     the     name   of    the   entity

responsible for the call.             This disclosure allows the recipient

to better evaluate the content and veracity of the message.                          See

Riley v. Nat’l Fed’n for the Blind of N.C., 487 U.S. 781, 792

(1988) (“The interest in protecting charities (and the public)

from fraud is, of course, a sufficiently substantial interest to

justify     a     narrowly     tailored          regulation.”).             The   TCPA’s

requirement       that     robocall        sponsors        identify   themselves      is

narrowly tailored to protect citizens from fraud.                             Cf. Nat’l

Fed’n     for    the      Blind,     420     F.3d     at     342-43   (upholding      as

constitutional a government regulation requiring telefunders to

transmit their name and phone number to caller ID services).

      Finally,      the     TCPA’s    identity       disclosure       provision     also

promotes effective law enforcement by assisting the government

in   detecting     violations.         See    J.A.     91    (affidavit     of    Federal

                                            11
Communications Commission enforcement official stating that “the

two identification requirements for prerecorded messages . . .

play a central role in allowing called parties to accurately

report the parties who are responsible for specific violations,

thereby assisting the Commission in taking enforcement action

after        complaints     are      received”).          Again,       the    Act’s

identification provision is narrowly tailored to accomplish the

goal    of    assisting     law     enforcement;    the     provision    places   a

minimal burden on callers to identify themselves and how they

can be contacted.

       The     district     court     correctly     identified       these    three

important government interests, found that the Act is a content-

neutral regulation that furthers important government interests

unrelated       to   free    expression,      and    held     that     the   TCPA’s

restrictions do not burden substantially more speech than is

necessary to protect those interests.               Appellants have failed to

present a comprehensible argument to the contrary.                      For these

reasons, we affirm the district court’s finding that the TCPA’s

identity disclosure provisions are constitutional.

                                         B.

       To argue that the district court improperly denied their

motion   to     dismiss,    appellants     reiterate      the   same    convoluted

arguments made in their December 2011 motion to dismiss.                        Not



                                         12
surprisingly,      these     arguments        meet       with    the   same    amount    of

success that they received in the district court.

       Appellants     assert     that        the       complaint    should     have    been

dismissed because it fails to allege that the election night

robocall was received by any Maryland citizen.                           This argument

misses the mark.         The complaint alleges that “the prerecorded

voice message . . . was broadcast to the phone numbers of more

than 112,000 Maryland residents chosen by Defendants.”                               Compl.

¶ 15   (emphasis      added).         This    allegation         sufficiently       alleges

that defendants placed the election night robocall to Maryland

citizens and that Maryland citizens received the call.                          The TCPA

does not require state attorneys general to identify particular

phone call recipients by name.

       Appellants next contend that Congress’ failure to pass “the

Robocall    Privacy     Act     of     2006,       2007,      and   2008”     shows    that

Congress    has     chosen      not     to     regulate         political      robocalls.

Appellants’ Br. 20-21.          Appellants’ argument is unavailing.                     The

fact that Congress has not passed legislation that specifically

addressed political robocalls does not lessen in any way the

scope and applicability of the TCPA.                         The Act’s plain language

demonstrates that it applies to all prerecorded phone calls,

including     those    with     a     political          message.      See     47     U.S.C.

§ 227(d)(3)     (the     restrictions             of     §    227(d)   apply    to     “all

artificial or prerecorded telephone messages”).

                                             13
      By referring repeatedly to Maryland agency law, appellants

also attempt to argue that Henson and Russell cannot be held

liable   under     the     TCPA.      Appellants’     Br.     21-22.         However,

Maryland’s approach to the doctrine of respondeat superior does

not   affect   the   scope    of   liability       contemplated    by    the    TCPA.

Additionally, the TCPA’s language makes clear that individuals

can be sued under the Act.            § 227(d) prohibits “any person” from

violating the authority identification requirements contained in

the Act, and empowers state attorneys general to bring action

against “any person” who violates the Act.                See also Balt.-Wash.

Tel. Co. v. Hot Leads Co., 584 F. Supp. 2d 736, 745 (D. Md.

2008) (finding that individuals could be held personally liable

for TCPA violations); Texas v. Am. Blastfax, Inc., 164 F. Supp.

2d 892, 898 (W.D. Tex. 2001) (same); Covington & Burling v.

Int’l Mktg. & Research, Inc., No. 01-cv-4360, 2003 WL 21384825,

at *6 (D.C. Super. Ct. Apr. 17, 2003) (same).

      Appellants also contend that the election night robocall

cannot   violate     the    TCPA   because    it    was   a   single    phone    call

placed to multiple recipients, not multiple phone calls made to

the   same     recipients      over     time.        Appellants’       Br.     22-23.

Appellants cite no authority in support of this proposition, and

the TCPA contains no requirement that multiple calls be made to

the   same     person.        Indeed,    §      227(d)(1)(A)     prohibits       “any



                                         14
telephone call” that fails to comply with the Act’s technical

and procedural standards.

       Appellants assert that they cannot be liable under the TCPA

because they did not actually place any of the offending phone

calls.         Appellants’       Br.     23.      Rather,        they     suggest       that

Robodial.org, the autodialing company that placed all the phone

calls at appellants’ direction, must bear the responsibility for

violating the Act.            Id.    As with many of their other arguments,

appellants cite no authority for the proposition that only the

autodialer that places the improper calls can be held liable

under    the    TCPA.      Such      a   narrow   reading    would        undermine      the

purpose    of    the    Act    and   would     allow   the   actual        violators      to

escape    liability.           In    addition,      the    language        of     the    Act

indicates that it is intended to apply to the individuals who

use the autodialing systems that place calls, and not just to

the autodialing services themselves.                   See 47 U.S.C. § 227(d)(1)

(“It    shall    be     unlawful     for   any    person     .    .   .    to   make    any

telephone call using any automatic telephone dialing system[]

that does not comply with the technical and procedural standards

prescribed under this subsection . . . or to use any . . .

automatic telephone dialing system in a manner that does not

comply    with    the     standards.”).           Robodial.org’s          terms    of   use

reinforce this interpretation of the Act, as those terms state



                                             15
that   the   “[c]ustomer   is    responsible        for    compliance     with    the

[TCPA].”     J.A. 488.

       Finally,   appellants     make     a      cursory    argument      that    the

complaint should have been dismissed because Robodial.org was

not joined as a party under Federal Rule of Civil Procedure 19.

Appellants’ Br. 24.        Federal Rule of Civil Procedure 19(a)(1)

provides:

       A person who is subject to service of process and
       whose joinder will not deprive the court of subject-
       matter jurisdiction must be joined as a party if:

       (A) in that person's absence, the court cannot accord
       complete relief among existing parties; or

       (B) that person claims an interest relating to the
       subject of the action and is so situated that
       disposing of the action in the person's absence may:

       (i) as a practical matter impair or impede                          the
       person's ability to protect the interest; or

       (ii) leave an existing party subject to a substantial
       risk of incurring double, multiple, or otherwise
       inconsistent obligations because of the interest.

When a person “who is required to be joined if feasible cannot

be joined, the court must determine whether, in equity and good

conscience, the action should proceed among the existing parties

or should be dismissed.”        Fed. R. Civ. P. 19(b).

       The State’s failure to include Robodial.org as a defendant

in this case did not affect the district court’s ability to

adjudicate     the   claims     raised        against    Henson,    Russell,      and

Universal     Elections.      Robodial.org’s            absence    from   the    case

                                         16
neither impairs its ability to protect its interest nor leaves

the existing parties “subject to a substantial risk of incurring

double, multiple, or otherwise inconsistent obligations because

of the interest.”       Fed. R. Civ. P. 19(a)(1)(B).

     In    summary,    appellants      have      failed    to       demonstrate      that

their motion to dismiss should have been granted.                           Rather, the

district court properly evaluated and denied defendants’ motion

to dismiss.

                                           C.

     Appellants next suggest that the district court erred by

denying their motion to stay the proceedings pending resolution

of partially parallel criminal proceedings.                     This argument also

fails.

      “[T]he    power    to   stay    proceedings         is    incidental      to    the

power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.”                Landis v. N. Am. Co., 299 U.S.

248, 254 (1936).       “Because of the frequency with which civil and

regulatory      laws     overlap       with        criminal         laws,      American

jurisprudence    contemplates        the    possibility        of    simultaneous     or

virtually simultaneous parallel proceedings and the Constitution

does not mandate the stay of civil proceedings in the face of

criminal    proceedings.”       Ashworth         v.   Albers        Med.,    Inc.,    229

F.R.D. 527, 530 (S.D. W. Va. 2005).                   Stays generally are not

                                           17
granted before an indictment has issued.                Id. at 531 n.3 (citing

Trs. of Plumbers & Pipefitters Nat’l Pension Fund v. Transworld

Mech., Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995)); State

Farm Mut. Auto. Ins. Co. v. Beckham-Easley, No. 01-cv-5530, 2002

WL 31111766, at *2 (E.D. Pa. Sept. 18, 2002) (quoting Walsh

Sec., Inc. v. Cristo Prop. Mgmt., Ltd., 7 F. Supp. 2d 523, 527

(D.N.J. 1998)); In re Par Pharm., Inc. Sec. Litig., 133 F.R.D.

12, 13 (S.D.N.Y. 1990).

     The district court’s denial of defendants’ motion to stay

is in keeping with the bulk of judicial authority, which holds

that stays are generally not granted before indictments have

issued.       The court’s decision to deny the motion to stay was

particularly appropriate where, as here, the motion was devoid

of any facts or legal argument.               The defendants’ two-page motion

to stay the proceedings simply stated that they believed that at

least   two    grand      juries   had   been   convened    for    which    Henson,

Russell, and Universal Elections were targets and that “[t]he

use of witnesses who are/may be indicted by government action

both at that federal and state level triggers substantial Fifth

Amendment issues.”           J.A. 92-93.        The motion to stay did not

identify      any    particular     Fifth     Amendment    conflict    that     had

arisen, or explain how the convening of two grand juries had

jeopardized         the    constitutionality       of     the     pending     civil

proceedings.        The district court wisely chose to delay ruling on

                                         18
any Fifth Amendment issues until those issues had been properly

identified and fully briefed.              Denial of the motion to stay was

therefore not an abuse of the court’s discretion.

                                          D.

        Finally, appellants argue that the district court erred by

granting     summary      judgment   to    the   State.     Defendants       did   not

respond      to     the      State’s      motion    for         summary    judgment.

Nevertheless, the district court thoroughly analyzed the motion,

as it was obligated to do.                Robinson v. Wix Filtration Corp.,

599   F.3d   403,    409    n.8   (4th    Cir.   2010)    (“[I]n       considering   a

motion for summary judgment, the district court ‘must review the

motion, even if unopposed, and determine from what it has before

it whether the moving party is entitled to summary judgment as a

matter of law.’”) (quoting Custer v. Pan Am. Life Ins. Co., 12

F.3d 410, 416 (4th Cir. 1993)) (emphasis in original).

        Because appellants did not respond to the State’s summary

judgment motion, the following facts were uncontroverted: (1)

Henson and Russell, as political consultants employed by the

Ehrlich gubernatorial campaign, wrote and recorded the election

night robocall; (2) the call did not disclose the name or phone

number of the message’s sponsor; (3) Henson directed Russell to

omit from the message a line explaining who had authorized the

message; (4) Russell – perhaps mistakenly – also omitted the

phone    number   of   the    message’s     sponsor      from    the    message;   (5)

                                          19
through an account maintained by Universal Elections, Russell

uploaded   the    message,      along      with      two   lists     of     Maryland

Democratic voters, to the website of automatic dialing system

Robodial.org;    (6)    Russell   then       commenced     the     calls     through

Robodial.org; (7) the election night robocall was delivered to

approximately 112,000 Democratic voters in Baltimore City and

Prince   George’s     County;   (8)   at     least    69,497     call     recipients

received the entire recorded message contained in the election

night robocall; and (9) at least 16,976 call recipients received

part of the message.      Supp. App. 56, 59-61.

     These facts clearly establish that appellants created and

distributed     the    election   night       robocall,      which        failed   to

identify either the message’s sponsor or a phone number at which

the sponsor could be reached.            This is sufficient to establish

appellants’ liability under the TCPA, and the district court did

not err in granting summary judgment in favor of the State.

                                      IV.

     For the foregoing reasons, we affirm the rulings of the

district judge in all respects.

                                                                            AFFIRMED




                                        20